Citation Nr: 0216191	
Decision Date: 11/12/02    Archive Date: 11/25/02

DOCKET NO.  99-02 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel



INTRODUCTION

The appellant had active military service from August 1976 to 
February 1978. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 1998 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Sioux Falls, South Dakota.  

By a January 2001 action, the Board remanded this case for 
additional development.  

The Board notes that the issue of entitlement to service 
connection for a left leg disability was originally developed 
for appellate review; however, service connection for a left 
leg disability was ultimately granted by the RO in a May 2002 
rating action.  Therefore, this issue is no longer before the 
Board.  


FINDING OF FACT

A back disability is not related to the veteran's military 
service.  


CONCLUSION OF LAW

The appellant does not have a back disability that is the 
result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131 (West Supp. 
2002); 38 C.F.R. § 3.303 (2002).   



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The appellant's service medical records are negative for any 
complaints or findings of a back disability.  The records 
show that in May 1976, the appellant underwent an enlistment 
examination.  At that time, in response to the question as to 
whether the appellant had ever had or if she currently had 
recurrent back pain, the appellant responded "no."  The May 
1976 enlistment examination revealed that there were no 
musculoskeletal defects.  In February 1978, the appellant 
underwent a separation  examination.  At that time, in 
response to the question as to whether she had ever had or if 
she currently had recurrent back pain, the appellant 
responded "no."  The February 1978 separation examination 
revealed that there were no musculoskeletal defects.  

In September 1998, the RO received outpatient treatment 
records from the Hot Springs VA Medical Center (VAMC), dated 
from October 1994 to July 1998.  The records show that in 
September 1996, an x-ray of the appellant's lumbar spine was 
interpreted as showing good alignment of the vertebral bodies 
without compression.  The disc spaces were maintained, and 
the pedicles were intact.  Spina bifida at L-5/S-1 was noted.  
There was also an anterior spur at L-3.  The records also 
show that in February 1997, the appellant was treated after 
complaining of low back pain.  At that time, she stated that 
she had a history of spina bifida and that she was currently 
experiencing intermittent left leg numbness.  She indicated 
that while she was in the military, she worked in supply.  
The appellant noted that she had had problems with low back 
pain.  According to the appellant, in the last year, she had 
developed more pain and had recently strained her back while 
lifting some water containers into the back of a car.  X-rays 
of her lumbosacral spine were interpreted as showing the 
following:  (1) mild intervertebral disc narrowing at L4-5, 
and (2) incomplete posterior vertebral arch of L5 on the 
left, consistent with developmental anomaly.  The examining 
physician noted that the x-rays showed spina bifida occulta 
of L5, without any problems.  The records further reflect 
that in July 1998, it was noted that the appellant had L5 
spina bifida occulta and spondylosis, without slippage.  It 
was further noted that x-rays, dated in March 1998, were 
interpreted as showing an L5 par interarticularis defect that 
appeared to be bilateral without slippage.  

In November 1998, the RO received private medical records 
from the Indian Health Service, Pine Ridge Hospital, from 
October 1992 to October 1998.  The records show that in May 
1994, the appellant stated that she had recently developed 
back pain after performing housework and carrying a five 
gallon water pail.  X-rays of the appellant's lumbar spine 
were interpreted as showing minimal anterior spurring and 
bifid spines at L5-S1.  The records also include a private 
medical statement from Ms. G.H., F.N.P., dated in January 
1998, which shows that at that time, Ms. H. indicated that 
the appellant had many years of low back pain and had 
recently been diagnosed with spina bifida, a congenital 
malformation of the back.  

In the appellant's Notice of Disagreement (NOD), dated in 
November 1998, the appellant contended that upon her entrance 
into the military in August 1976, she had the "physical, 
visible signs" of the congenital disease spina bifida.  The 
appellant maintained that she should not have been allowed to 
enter the military due to her spina bifida.  She indicated 
that during service, she developed back pain but did not seek 
treatment because she did not think it was serious.  The 
appellant stated that her Military Occupational Specialty 
(MOS) was quartermaster and that it required her to lift 
large amounts of weight, which aggravated her back 
disability.  

In March 2000, the RO received x-ray reports from the 
Richmond VAMC, from March 1989 to February 1992.  The reports 
show that in March 1989, an x-ray was taken of the 
appellant's thoracic spine which was reported to be normal.  

In April 2000, the RO received outpatient treatment records 
from the Denver VAMC, dated in January 1993.  The records 
show treatment for unrelated disorders.  

In June 2000, the RO received medical records from Fort Lee, 
from July 1979 to May 1984.  The records reflect that in 
November 1979, the appellant complained of low back and hip 
pain.  At that time, it was noted that she was pregnant.  

In October 2001, the RO received outpatient treatment records 
from the VA Black Hills Health Care Alliance (Hot Springs and 
Fort Meade), from March 1987 to April 2001, which included 
duplicative copies of x-ray reports from the Richmond VAMC, 
from March 1989 to February 1992.  The records show 
intermittent treatment for chronic low back pain.  According 
to the records, in June 1999, the appellant was treated after 
complaining of low back pain.  At that time, she stated that 
she had a history of spina bifida and a back injury in 1993.  
The physical examination showed that the range of motion of 
the back was markedly restricted.  

In February 2002, the RO received private medical records 
from the Wyandotte General Hospital.  The records reflect 
that the appellant was hospitalized for four days in 
September 1978 for obstetric delivery.

In February 2002, the appellant underwent a VA examination.  
At that time, the examining physician stated that she had 
reviewed the appellant's claims file.  The examiner noted 
that the appellant had been in the Army for a year and a half 
and was discharged in 1978 because she was pregnant.  The 
examiner stated that while the appellant was in the military, 
she worked in supply, and that according to the appellant, 
she developed back pain during that period of time.  The 
appellant reported that the pain was not bad enough for her 
to go on sick call or take any medications, or miss work.  
She noted that following the birth of her first child in 
1978, she developed back and hip pain and could not walk for 
about a month.  According to the appellant, the pain resolved 
and she subsequently had two more children, with some back 
pain with each pregnancy.  The appellant revealed that in the 
1980's, her back would bother her once every one to two years 
for about a week, but that it would eventually resolve 
completely.  She stated that she started running in the early 
1980's and that she would run 40 to 56 miles a week.  The 
appellant indicated that she stopped running in approximately 
1992 after developing chest pain.  According to the 
appellant, in 1993, her low back pain became a consistent 
problem.  She reported that at that time, she lifted a bucket 
of water and felt a sharp pain in the back.  The examiner 
noted that records from the Pine Ridge Indian Health Service 
showed that in May 1994, the appellant was treated for low 
back pain that occurred after carrying a water bucket and 
doing housework.  At that time, back x-rays showed spina 
bifida at L5-S1.  The examiner noted that that was the first 
mention of treatment for back pain in the claims folder.  
According to the examiner, there was no evidence of ongoing 
complaints of back pain until 1996 and the years following.  
The examiner stated that there was no evidence of any back 
pain or problems in the appellant's service medical records, 
and that there was no mention of any back problems upon her 
separation physical. 

Following the physical examination, the examiner diagnosed 
the appellant with chronic low back pain.  The examiner 
stated that the appellant's chronic low back pain had been 
attributed to left L5 spondylolysis and a lifting injury in 
1993 or 1994.  The examiner indicated that the appellant did 
not have spondylolisthesis.  According to the examiner, the 
appellant's spondylolysis was first noted on a 1994 x-ray.  
It was the examiner's medical opinion that it was less than 
likely that the appellant's chronic low back pain was 
secondary to, or was aggravated or permanently worsened by 
her active military service.  The examiner provided multiple 
reasons for her opinion.  She indicated that there was no 
evidence of any back problems while the appellant was on 
active duty, including at the time of the separation 
physical.  The examiner also noted that the symptoms that the 
appellant related of back pain on active duty were mild in 
nature and consistent with a mild overuse which would have 
been common in repeated lifting environments.  According to 
the examiner, there was no evidence that there was any injury 
causing the spondylolysis on active duty, or that there was 
any chronic back condition when the appellant left the Army.  
The examiner further indicated that there was no evidence of 
history of ongoing low back pain in the appellant's years 
after the military until the early 1990's.  Specifically, the 
examiner noted that the appellant had reported that she was 
able to run high mileage without any back pain or problems, 
which indicated that there was no ongoing back problem in the 
years after the appellant's discharge from the Army.  The 
examiner also reported that the appellant's history, and the 
history noted in the medical records, all described onset of 
continuous low back pain in 1993 or 1994, many years after 
the appellant left the military.  

At the February 2002 VA examination, the appellant underwent 
a lumbar computerized tomography (CT) scan.  The CT scan was 
interpreted as showing the following:  (1) mild degenerative 
disc disease at L4-5, without demonstrable focal disc 
herniation or neural impingement, and (2) congenital left 
paramedian posterior vertebral arch defect of L5 and 
accompanying hypoplastic left inferior articular process of 
L5.  The appellant also had x-rays taken of her lumbosacral 
spine.  The x-rays were interpreted as showing the following:  
(1) mild chronic borderline degenerative intervertebral disc 
narrowing at L4-5, unchanged from February 1997, (2) 
development of minimal marginal hypertrophic degenerative 
changes at L2-3, L3-4, and L4-5, along with mild 
osteoarthrosis of right L5-S1 facet joint, (3) incomplete 
development of left posterior vertebral arch of L5, with 
accompanying congenital underdevelopment of left inferior 
articular process of L5, and (4) no demonstrable 
spondylolisthesis or definite evidence of spondylolysis.  

II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that in order to establish service 
connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See Cosman v. Principi, 3 Vet. App. 503, 505 (1992) 
(explaining the regulatory construction and applicability of 
section 3.303(d)); in such instances, a grant of service 
connection is warranted only when "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service"); 38 C.F.R. § 3.303(d).

A veteran is presumed to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated.  38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 
3.304(b).  Only such conditions as are recorded in 
examination reports are to be considered as "noted".  
Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

The presumption of soundness can be rebutted if clear and 
unmistakable evidence demonstrates that the disease or injury 
existed prior to induction and was not aggravated by active 
service.  38 U.S.C.A. §§ 1111, 1153.  A pre-existing injury 
or disease will be considered to have been aggravated by 
active service where there is an increase in disability 
during service, unless there is a specific finding that the 
increase in disability is due to the natural progression of 
the disease.  38 U.S.C.A. §§ 1137, 1153; 38 C.F.R. § 
3.306(a).

In the instant case, the appellant contends that she had 
suffered from a back disability, specifically spina bifida, 
prior to her entrance into the military and that her period 
of service aggravated her pre-existing back disability.  The 
appellant notes that during service, her job was as a 
quartermaster and it required her to lift large amounts of 
weight, which aggravated her back disability.  In this 
regard, lay statements are considered to be competent 
evidence when describing the features or symptoms of an 
injury or illness.  Layno v. Brown, 6 Vet. App. 465 (1994); 
see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  
However, when the determinative issue involves a question of 
medical causation, only individuals possessing specialized 
training and knowledge are competent to render an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The evidence 
does not show that the appellant possesses medical expertise, 
nor is it contended otherwise.  Therefore, her opinion that 
she suffered from a back disability, specifically spina 
bifida, prior to her entrance into the military, and that her 
pre-existing back disability was aggravated by her period of 
active service, is not competent evidence.  

For the reasons explained below, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for a back disability.  

Initially, the Board notes that although the appellant 
contends that she had suffered from a back disability, 
specifically spina bifida, prior to her entrance into the 
military, inasmuch as the entrance medical examination did 
not reveal a back disability or spina bifida, the presumption 
that the appellant was sound when she entered service 
attaches.  38 C.F.R. § 3.306 (2002).  This presumption has 
not been rebutted.  

Although the appellant maintains that prior to her entrance 
into the military, she suffered from spina bifida, there is 
no indication that the appellant is competent to say that she 
indeed experienced such a disease process (spina bifida) 
prior to service.  See Crowe v. Brown, 7 Vet. App. 238, 245 
(1994).  The Board notes that at the time of the appellant's 
enlistment examination, dated in May 1976, in response to the 
question as to whether the appellant had ever had or if she 
currently had recurrent back pain, the appellant responded 
"no."  In addition, the May 1976 enlistment examination 
revealed that there were no musculoskeletal defects.  
Although there is some evidence of the veteran having a 
congenital anomaly characterized as spina bifida, there is no 
indication that this resulted in any disability prior to 
service.  Therefore, there is no clear and unmistakable 
evidence sufficient to rebut the presumption of soundness.  
Id.  As such, the Board will analyze the appellant's claim 
accordingly.  

As stated earlier, in order to grant service connection, 
there must be medical evidence of both a current disability 
and of a relationship between that disability and service.  
In this case, the first medical evidence of a back disability 
is in May 1994, approximately 16 years after the appellant's 
separation from the military.  In this regard, the private 
medical records from the Indian Health Service, Pine Ridge 
Hospital, from October 1992 to October 1998, show that in May 
1994, the appellant was treated after complaining of back 
pain.  At that time, she stated that she had recently 
developed back pain after performing housework and carrying a 
five gallon water pail.  X-rays of the appellant's lumbar 
spine were interpreted as showing minimal anterior spurring 
and bifid spines at L5-S1.  In addition, the outpatient 
treatment records from the Hot Springs VAMC, from October 
1994 to July 1998, show that in February 1997, x-rays of the 
appellant's lumbosacral spine were interpreted as showing 
spina bifida occulta of L5, without any problems.  The 
records further reflect that in July 1998, it was noted that 
the appellant had L5 spina bifida occulta and spondylosis 
without slippage.  

In the instant case, the Board notes that the competent 
medical evidence of record does not show that the appellant's 
current back disability, to include spina bifida, is 
attributable to her period of active military service.  In 
this regard, the Board observes that in the appellant's 
February 2002 VA examination, the examiner diagnosed the 
appellant with chronic low back pain and noted that her 
chronic low back pain had been attributed to left L5 
spondylosis and a lifting injury in 1993 or 1994.  According 
to the examiner, the spondylosis was first noted on a 1994 x-
ray.  In addition, it was the examiner's medical opinion that 
it was less than likely that the appellant's chronic low back 
pain was secondary to, or was aggravated or permanently 
worsened by her active military service.  The Board notes 
that the examiner's opinion was based on a thorough review of 
the appellant's claims file and that she provided multiple 
reasons for her opinion, including the fact that there was no 
evidence of any back problems while the appellant was on 
active duty, including at the time of the separation 
physical, and that there was no evidence of history of 
ongoing low back pain in the appellant's years after the 
military until the early 1990's.  Specifically, the examiner 
noted that the appellant had reported that she was able to 
run high mileage without any back pain or problems, which 
indicated that there was no ongoing back problem in the years 
after the appellant's discharge from the Army.  The examiner 
also reported that the appellant's history, and the history 
noted in the medical records, all described onset of 
continuous low back pain in 1993 or 1994, many years after 
the appellant left the military.  Although the examiner 
referred to the medical probabilities of a relationship to 
service as "less than likely," it appears clear from her 
analysis of the case that it was the examiner's belief that 
there was very little medical probability that any back 
disability began in, or was worsened during, military 
service.  Therefore, in light of the above, the Board finds 
that the preponderance of the evidence is against the 
appellant's claim of service connection.  

In deciding this case, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, et seq. (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001), which became effective during 
the pendency of this appeal.  It is the Board's conclusion 
that the new law does not preclude the Board from proceeding 
to an adjudication of the claim addressed above.  The Board 
finds that further action by the RO in accordance with the 
VCAA is not necessary in this case. This is so because the 
requirements of the law have been satisfied.  In this regard, 
the Board notes that there is no indication that there is 
additional evidence that has not been obtained and that would 
be pertinent to the present claim.  The evidence of record 
includes the appellant's service medical records, private 
medical records from the Wyandotte General Hospital, dated in 
September 1978, medical records from Fort Lee, from July 1979 
to May 1984, outpatient treatment record from the VA Black 
Hills Health Care Alliance (Hot Springs and Fort Meade), from 
March 1987 to April 2001, x-ray reports from the Richmond 
VAMC, from March 1989 to February 1992, outpatient treatment 
records from the Indian Health Service, Pine Ridge Hospital, 
from October 1992 to October 1998, outpatient treatment 
records from the Denver VAMC, dated in January 1993, and 
outpatient treatment records from the Hot Springs VAMC, from 
October 1994 to July 1998.  

Additionally, the Board notes that in a letter from the RO to 
Fort Leonard Wood, dated in September 2001, the RO requested 
copies of all reports of treatment for the appellant, both 
inpatient and outpatient.  However, in October 2001, the 
Patient Administration Division at Fort Leonard Wood 
responded and noted that they had no records at their 
facility for the appellant.  The Board further observes that 
in a report of contact (VA Form 119), dated in August 2000, 
it was noted that the RO had reviewed the claims folder of 
the appellant's former spouse to ascertain whether any 
records of treatment for the appellant were in his service 
medical records.  It was indicated that there were no service 
medical records of any kind in his claims folder.  Moreover, 
a correspondence from the Minneapolis VAMC to the RO, dated 
in October 2001, shows that at that time, the Minneapolis 
VAMC indicated that records pertaining to the appellant were 
transferred to the Hot Springs VAMC in January 1999.  
Furthermore, a correspondence from the Richmond VAMC to the 
RO, dated in October 2001, shows that at that time, the 
Richmond VAMC indicated that the appellant was not in their 
computer system.  

The Board also notes that in a statement in support of claim 
(VA Form 21-4138), dated in October 2001, the appellant 
stated that she had been treated at the John Randolph 
Hospital from 1981 to 1982.  Thus, in January 2002, the RO 
requested treatment records from the John Randolph Hospital, 
from 1981 to 1982.  However, in January 2002, the John 
Randolph Hospital responded that they had no record of the 
appellant being treated at their facility during the 
mentioned time period.  

In the instant case, the appellant has been afforded the 
opportunity to present evidence and argument in support of 
the claim.  In addition, in a January 2001 Board remand 
decision, the appellant was informed of the enactment of the 
VCAA and its content.  The Board also finds that the 
discussions in the rating decision, the statement of the 
case, the supplemental statements of the case, and in the 
letters sent to the appellant from the RO during the course 
of the appeal have informed her of the pertinent law and 
regulations, and information and evidence that would be 
needed to substantiate her claim.  See 38 U.S.C.A. § 5103 
(West Supp. 2002).  Additionally, these documents have 
indicated to the appellant what would be required of her, and 
what evidentiary development VA undertook on her behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

With respect to VA's duty to assist the appellant, as noted 
above, pertinent medical records from all relevant sources 
identified by the appellant were obtained by the RO.  The 
record also reflects that in a January 2001 decision, the 
Board remanded this case.  In addition, as per the January 
2001 remanded decision, in February 2002, the RO afforded the 
appellant a VA examination.  In sum, the facts relevant to 
this appeal have been properly developed and there is no 
further action to be undertaken to comply with the provisions 
of the VCAA or the implementing regulations. 


ORDER

Entitlement to service connection for a back disability is 
denied.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

